Exhibit 10.12

CONFIDENTIAL TREATMENT – REDACTED COPY

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST UNDER 17 C.F.R. SECTIONS 24b-2, 200.80(B)(4) AND
230.406.

SUPPLY AGREEMENT

BY AND BETWEEN

DOOSAN INFRACORE CO., LTD

AND

PSI INTERNATIONAL, LLC



--------------------------------------------------------------------------------

SUPPLY AGREEMENT

Ref No: DI-PSI-121107

This Agreement (the “Agreement”) was made and entered into this 11th day of
December, 2007 (the “Effective Date”) by and between DOOSAN Infracore Co., Ltd.
having its principal place of business at 7-11, Hwasu-dong, Dong-gu, Incheon,
Korea (“SUPPLIER”) and PSI INTERNATIONAL, LLC, an Illinois limited liability
company (“PSI”), having its principal place of business at 655 Wheat Lane, Wood
Dale, Illinois 60191, United States (PSI and its affiliates shall collectively
be referred to herein as “BUYER”).

ARTICLE 1

DEFINITIONS

For the purpose of this Agreement, unless otherwise specifically stated, the
following terms shall have the meanings as defined in this Article 1:

(1) “Products” shall mean all the products only for Stationary Natural Gas
application as defined in the Exhibit A.1 attached hereto including service
parts and accessories therefore and subsequent and/or derivative models, which
are manufactured and/or sold by SUPPLIER.

(2) “End Products” shall mean all the products which are manufactured and/or
sold by BUYER using “Products”.

(3) “Territory” shall be as defined in the Exhibit A.2 attached hereto.

(4) “Dealer” shall mean any concerned party in Territory appointed and entrusted
by BUYER in relation to sales and service of End Products.

ARTICLE 2

GRANT OF BUYER

Other than **, having its primary place of business in **, SUPPLIER appoints
BUYER and BUYER accepts appointment as an exclusive buyer and distributor of
Products within Territory. This exclusive rights granted to BUYER hereunder
shall be limited only to the development, manufacture, production, marketing,
sales and service of End Products within the Territory and shall not extend to
any other businesses of SUPPLIER.

2.1 Other than products of General Motors, during the term of this Agreement,
BUYER shall not, without the prior written consent of SUPPLIER, be concerned or
interested, in the manufacture, production, importation, sale or advertisement
of any goods in Territory which have the same displacement and are designed to
perform same function as Products unless SUPPLIER is in breach of any term of
this Agreement and/or fails to timely supply to BUYER with Products ordered
hereunder in accordance with the terms hereof. If this provision or this
Agreement is in or becomes into conflict with any other agreement to which BUYER
and/or SUPPLIER or any of its affiliates is a party, the parties agree to
negotiate in good faith modifications to this provision and this Agreement so as
to eliminate such conflict.



--------------------------------------------------------------------------------

2.2 SUPPLIER shall not appoint any other party for the promotion or sale of the
Products in the Territory.

2.3 SUPPLIER shall not sell the Products directly in the Territory.

2.4 SUPPLIER shall not sell any Products to persons which either party hereto
has reason to believe will distribute, directly or indirectly, such Products in
the Territory.

2.5 SUPPLIER shall forward and refer to BUYER any and all inquiries and
correspondence in connection with the Products to be used or sold in the
Territory.

2.6 Buyer shall also have a right of first refusal to expand BUYERS’ exclusive
rights in the Territory to include any new products manufactured by SUPPLIER
that are similar in capacity, specification and performance to the Products with
the same application. BUYER shall have a period of sixty (60) days to decide
whether to exercise such right of first refusal and, if such right of first
refusal is exercised the parties shall work together in good faith to amend this
Agreement accordingly.

2.7 During the term of this Agreement, SUPPLIER shall not discontinue any
Products that have been certified by BUYER (or are in process of being
certified) without the prior written consent of BUYER. For all Products that are
not certified (or not in process of being certified), SUPPLIER shall give BUYER
at least 90 days’ prior written notice of SUPPLIER’S intent to discontinue any
such Product and BUYER shall have the right to purchase the quantity of such
Product that the BUYER deems necessary to fulfill all of its future needs.

2.8 SUPPLIER shall be entitled in its sole discretion to change or modify the
design and/or manufacture of any of the Products at any time provided that
SUPPLIER shall provide BUYER sixty (60) days’ prior written notice of any such
change or modification but Buyer reserves the right to refuse any changing
effect on certification or emission level of End Products, and in such case
SUPPLIER shall continue manufacturing the Products.

ARTICLE 3

DUTIES OF BUYER

3.1 BUYER shall at all times during the continuance of this Agreement:

(a) Observe all applicable laws in the Territory in relation to the import of
Products and the production, sales and service of End Products.

(b) Pay all expenses incurred by itself in connection with the import of
Products and the sale of End Products in Territory and in fulfilling its
obligations hereunder.

(c) Use any of SUPPLIER’S trademarks, logos, signs or other marks on its
letter-headed paper, visiting cards, displays, advertising material, business
documents, invoices, credit notes or any other written matter only as directed
by SUPPLIER.

(d) Keep full and proper accounts and records showing clearly all transactions
of BUYER in respect of Products

 

2



--------------------------------------------------------------------------------

3.2 BUYER shall be responsible for sales, marketing, service training,
distribution of service parts and warranty administration with respect to End
Products sold in the Territory by BUYER.

3.3 In order to preserve and enhance the name and the reputation of SUPPLIER,
BUYER shall discuss in advance with SUPPLIER all the matters relating to its
advertising and marketing activities which involves the use of SUPPLIER’s
trademarks and/or logos. Strictly subject to this, BUYER is hereby granted a
royalty-free license and right to copy, distribute, and use any of SUPPLIER’s
trademarks, service marks, or copyrighted materials on or in connection with the
Products and/or the End Products and their distribution throughout the term of
the Agreement. BUYER may, at its sole discretion, have the Products and/or End
Products carry other trademarks or service marks (“Other Marks”) whether owned
by BUYER or licensed through third parties. Any license to, title to, or
ownership of any Other Marks or other intellectual property rights created, used
or owned by BUYER in connection with the Products and/or End Products shall not
be transferred to SUPPLIER under this Agreement or otherwise, and all rights
and/or goodwill associated with such Other Marks or intellectual property rights
in connection with End Product shall not inure to the benefit of SUPPLIER.

3.4 Within 14 days after the end of each of BUYER’s fiscal quarters, BUYER shall
submit a written quarterly report to SUPPLIER concerning sales of the End
Products in the Territory for such quarter.

3.5 BUYER shall use the Products only for development, sales, maintenance and/or
service of End Products and shall not sell the Products itself to any third
parties with and/or outside of territory.

3.6 BUYER shall not use the Products for mobile application such as automobile.

3.7 BUYER shall not use trademarks, logos, signs or other marks owned by
SUPPLIER for End Products.

ARTICLE 4

ORDER AND DELIVERY

4.1 The order from BUYER to SUPPLIER for the purchase of any of products
(“Order”) shall be given by BUYER in writing from time to time. All purchase
orders submitted by BUYER to SUPPLIER shall be acknowledged by SUPPLIER by
returning a Proforma Invoice matching the Purchase Order via fax or email to
BUYER within seven (7) working days after receipt and upon delivery of such
Proforma Invoice shall become binding upon SUPPLIER. No Order shall be binding
upon SUPPLIER unless and until it has been accepted and confirmed in writing by
delivery of a Proforma Invoice by SUPPLIER. SUPPLIER may refuse to accept any
Order only if BUYER is in violation of Paragraph 4.5 below and SUPPLIER shall
not be liable to BUYER in respect of any such refusal If SUPPLIER. refuses to
accept any Order placed by BUYER hereunder, BUYER shall then be permitted to
purchase the Products covered by such Order from any third party. Except as
otherwise provided herein, no firm Order shall be cancelled or adjusted by
either party without the written consent of the other party.

 

3



--------------------------------------------------------------------------------

4.2 In the event of any conflict between this Agreement and any provision, term
or condition set forth on any purchase order, acknowledgment, invoice or other
document or communication or any provision, term or condition set forth on any
purchase order, acknowledgment, invoice or other document or communication
attempts to add, amend, modify or replace the terms and conditions of this
Agreement with any different or additional terms or conditions, the provisions
of this Agreement shall prevail.

4.3 Upon receipt of a purchase order from BUYER, SUPPLIER shall notify BUYER of
the delivery date for the Products. If the delivery date notified by SUPPLIER is
not acceptable or delivery of the Products to the common carrier is delayed [15]
days or more past such date, BUYER may cancel the order for such Products by
written notice to SUPPLIER and SUPPLIER and BUYER shall not be liable to the
other party in respect of any such cancel. SUPPLIER shall maintain sufficient
manufacturing capabilities for supplying the Products to BUYER and shall supply
BUYER with those Products described in any purchase order which BUYER may issue
from time to time.

4.4 SUPPLIER shall make its best endeavors to fulfill firm Orders for the supply
of Products with all reasonable dispatch but SUPPLIER shall not be liable in any
way for any loss of trade or profit suffered by BUYER in the event of delivery
of Products being restricted, frustrated or delayed as a result of strike, riot,
lockout, dispute, act or restraint of Government, export or import embargoes or
restrictions, any force majeure or other cause outside the reasonable control of
SUPPLIER and SUPPLIER may allocate supplies of Products as between buyers on
such basis as it considers to be fair and reasonable in the event of there being
shortages of supply or restrictions on delivery by reason of any of the matters
referred to in this clause. SUPPLIER shall promptly notify BUYER in writing of
the occurrence of any of the matters referred to in this clause, and upon
receipt of such notice, BUYER shall have the option, in its sole discretion, to
cancel any Order(s) affected thereby.

4.5 Forecasts. Prior to the first day of each month, BUYER shall furnish a
written 90 day forecast for the Products which BUYER anticipates a need for in
the period for which the forecast applies. BUYER will not be liable for any
changes or inaccuracies in such forecast, which is to be used for planning
purposes only.

ARTICLE 5

PRICE AND PAYMENT TO SUPPLIER

5.1 Except where otherwise agreed upon in writing by SUPPLIER and BUYER, the
price payable for any Products shall be as stated on the attached Exhibit A.5.
Such prices shall be firm through December 31, 2010. Such prices shall be on the
basis of FOB shipping point pursuant to INCOTERMS 2000 of the International
Chamber of Commerce. Prices are specified in U.S. dollars.

5.2 All payments for Products by BUYER to SUPPLIER shall be made by Telegraphic
Transfer in Advance. According to EX/IM insurance limitation of SUPPLIER side,
payment terms may change to net 60 days from the date the Products are shipped.
In case of net 60 days payment terms, SUPPLIER shall promptly invoice BUYER for
the price of the Products

 

4



--------------------------------------------------------------------------------

at the time of shipment and BUYER shall pay all conforming invoices in full
within 60 days after the date the Products are shipped. All payments hereunder
shall be made in $US dollars.

5.3 All payments due from SUPPLIER to BUYER for any reason are to be made to the
BUYER within 60 days via Telegraphic Transfer unless other arrangements are made
in advance and accepted in writing by the BUYER.

ARTICLE 6

PACKING, SHIPPING, CLAIMS FOR SHORTAGES, DELAYS OR DAMAGES

6.1 Packaging, Shipping and Delivery. SUPPLIER is responsible for all
containers, preparation, labeling, packaging, country-of-origin marking, loading
and handling (“Shipment Preparation”). All Shipment Preparation shall be in such
a manner as to reasonably ensure transportation without damage, and be in
accordance with specifications provided by BUYER and applicable law and
standards for international shipments by sea. Shipping instructions for the
Products shall be provided by BUYER and shall designate a carrier, destination,
which may be a BUYER factory or warehouse, third-party warehouse facility,
contracted dealer or distributor, or any combination of the above. All shipments
shall be FOB pursuant to INCOTERMS 2000 of the International Chamber of
Commerce. Bills of Lading, packing lists and other shipping documents specified
by BUYER shall be forwarded to BUYER or BUYER’s freight forwarder as instructed
by BUYER. SUPPLIER, at SUPPLIER’s expense, shall obtain all export licenses and
export customs clearances for the Products necessary to ship the Products from
Korea within the timeframes set forth in this Agreement.

6.2 Inspection, Acceptance, Claims and Risk of Loss. BUYER may, at its option
and cost, inspect and test the Products at SUPPLIER’s manufacturing facility
during normal business hours and/or at the point of first destination. All
Products shall be received subject to BUYER’s inspection at BUYER’s designated
North American facility. Responsibility for Products remains with SUPPLIER only
so long as SUPPLIER shall have risk of loss under the delivery terms specified
in Order; any claims for loss or damages occurring thereafter shall be made by
BUYER direct to the carrier of the Products; provided, however, that the
foregoing shall not diminish or invalidate SUPPLIER’S obligations under
Section 6.1, and SUPPLIER shall package and ship Products in such manner as to
reasonably insure transportation without damage. SUPPLIER shall reasonably
cooperate with BUYER in presenting claims for shipping damage or other losses in
transit. If BUYER shall have reason to believe it has any other claim against
SUPPLIER for shortages or non-conforming Products, BUYER shall present such
claim to SUPPLIER, as the case may be, in writing, with full details as to the
basis and amount thereof, within thirty days after BUYER knows, or has reason to
know, of the basis for such claim and SUPPLIER shall promptly work with BUYER to
resolve the issue.

ARTICLE 7

ORGANIZATION AND FACILITY FOR SALES AND SERVICE

BUYER shall maintain a staff of salesmen and customer relations organization
adequate for promotion and sales of the Products and shall employ a sufficient
number of competent mechanics, electricians and electronic technicians adequate
to meet the service requirements of the owners and/or the end users of the End
Products in Territory and shall maintain facilities

 

5



--------------------------------------------------------------------------------

adequate to perform all required sales and services of the Products and/or End
Products, in each case consistent with BUYER’s past practices. This requirement
may be satisfied by the BUYER establishing qualified dealers in the territory.

ARTICLE 8

MARKETING AND ADVERTISEMENT

8.1 BUYER shall use its commercially reasonable efforts to promote sales of the
Products throughout Territory.

8.2 BUYER shall demonstrate and exhibit End Products at trade shows or trade
fairs in Territory as BUYER determines in its sole discretion and BUYER shall
maintain the Products and/or End Products and the demonstration areas in good
condition and keep open during normal trade show hours for promotion and display
of End Products.

8.3 SUPPLIER will make available technical and marketing support materials which
SUPPLIER may consider to be necessary without charge or at such reasonable
charges as SUPPLIER determines.

ARTICLE 9

WARRANTY

The warranty responsibility of SUPPLIER as manufacturer and supplier of Products
and the warranty service which SUPPLIER is required to perform hereunder shall
be in accordance with “THE WARRANTY” as attached hereto as EXHIBIT B.

ARTICLE 10

INTELLECTUAL PROPERTY RIGHTS

10.1 BUYER hereby acknowledges that all patents, trademarks and other
Intellectual property rights previously owned or subsequently developed by
SUPPLIER that are used in or in connection with the Products (“SUPPLIER
Intellectual Property Rights”) are and shall remain the sole property of
SUPPLIER and BUYER shall not dispute or contest SUPPLIER’s rights or title
thereto and shall (at SUPPLIER’s expense) take any step as SUPPLIER may
reasonably request in order to preserve, renew or maintain the same on behalf of
SUPPLIER. BUYER shall not have the right to use any Supplier Intellectual
Property Rights except as permitted hereunder.

10.2 SUPPLIER hereby acknowledges that all patents, trademarks, certifications
and other intellectual property rights previously owned or subsequently
developed by BUYER that are used in, in connection with or are related to the
End Products (“BUYER Intellectual Property Rights”) are and shall remain the
sole property of BUYER and SUPPLIER shall not dispute or contest BUYER’s rights
or title thereto and shall (at BUYER’s expense) take any step as BUYER may
reasonably request in order to preserve, renew or maintain the same on behalf of
BUYER. SUPPLIER shall not have the right to use any Buyer Intellectual Property
Rights.

10.3 In any catalogues, price list or similar publication created by BUYER in
which reference is made to any registered Supplier Intellectual Property Rights
relating thereto, there shall be included in legible type a statement informing
the reader in regards to the proprietorship

 

6



--------------------------------------------------------------------------------

of such registered Supplier Intellectual Property Rights as reasonably requested
in writing by SUPPLIER.

10.4 In the event that BUYER discovers that any of the Supplier Intellectual
Property Rights are being infringed by any third party, BUYER shall forthwith
inform SUPPLIER of such infringement and shall assist SUPPLIER in taking any
such steps as may be necessary to protect SUPPLIER’s trade marks or rights at
SUPPLIER’s expense. In the event that SUPPLIER discovers that any of the Buyer
Intellectual Property Rights are being infringed by any third party, SUPPLIER
shall forthwith inform BUYER of such infringement and shall assist BUYER in
taking any such steps as may be necessary to protect the Buyer Intellectual
Property Rights at BUYER’s expense.

10.5 BUYER undertakes and agrees to indemnify SUPPLIER and hold it harmless
against any loss, cost, claim, damage, action or proceeding suffered by SUPPLIER
as a result of any actual or alleged infringement of any third party’s
intellectual property rights where such infringement occurs by reason of any
addition, alterations or adaptations made to the Products by BUYER (without the
prior written authorization of SUPPLIER) after delivery.

10.6 SUPPLIER undertakes and agrees to indemnify BUYER and hold it harmless from
and against any loss, cost, claim, damage, action or proceeding suffered by
BUYER as a result of any actual or alleged infringement of any third party’s
intellectual property rights where such infringement occurs by reason of or
arises out of or relates to any feature or design and manufacture of the
Products of SUPPLIER.

ARTICLE 11

NO AGENCY

11.1 This Agreement does not constitute the appointment of either party as the
agent or legal representative of the other for any purpose whatsoever.

11.2 BUYER shall not incur any liability on behalf of SUPPLIER or in any way
pledge or purport to pledge SUPPLIER’s credit or accept any order or make any
contract binding upon SUPPLIER without prior written consent of SUPPLIER.
SUPPLIER shall not incur any liability on behalf of BUYER or in any way pledge
or purport to pledge BUYER’s credit or accept any order or make any contract
binding upon BUYER without prior written consent of BUYER.

ARTICLE 12

TERM

12.1 This Agreement shall become effective on the Effective Date and shall
remain effective for ** years (the “Initial Term”), unless terminated earlier
pursuant to Article 13.2 hereof. After the Initial Term, this Agreement shall
automatically renew for additional ** terms unless and until either party gives
the other party written notice at least 6 months prior to the end of the current
term or a new written agreement is executed by both parties.

 

7



--------------------------------------------------------------------------------

ARTICLE 13

TERMINATION

13.1 This Agreement may be terminated by either party upon written notice to the
other party upon any of the following events:

(a) If the other party becomes insolvent or passes a resolution to go into
voluntary liquidation or makes any assignment or arrangement for the benefit of
its creditors or makes any composition with its creditors or suffers any winding
up order to be made against it or suffers any distress or execution to be levied
against any of its assets or if a receiver of all or part of its undertaking
assets is appointed by any creditor or if any administrator is appointed or any
administration order is made.

(b) If the other party provides intentionally false reports, statements,
invoices, claims for reimbursements or any other intentionally false information
or reports.

(c) If the other party commits any breach of the terms or conditions of this
Agreement and such party fails to remedy such breach within sixty (60) days of
being requested so to do by written notice from the non-breaching party
describing in reasonable detail the breach under this Agreement to be cured.

13.2 If this Agreement is terminated for any reason whatsoever, the provisions
of Articles 9, 10, 13, 14, 15, 17, 18, 19, 20, 21 and 22 hereof shall survive
after expiration or termination of this Agreement. Expiration or termination of
this Agreement for any reason shall not affect any liabilities or obligations of
either party which have accrued at the date of expiration or termination or
which by their nature survive expiration or termination.

13.3 BUYER understands and agrees that failure to fulfill Performance Objectives
as defined in Exhibit A.4, such failure was not caused by the SUPPLIER refusing
to accept Purchase Orders or failing to perform its responsibilities as defined
herein, during the Initial Term shall constitute the material breach of this
Agreement. Therefore, in case of such failure, SUPPLIER shall have the right to
terminate this Agreement and BUYER shall have the right to continue purchasing
Products on non-exclusive basis either directly from SUPPLIER or through the
authorized SUPPLIER’s representative under the new prices and terms offered by
SUPPLIER until the end of Initial Term.

ARTICLE 14

FORCE MAJEURE

In case the performance of this Agreement and all Orders accepted by SUPPLIER in
writing hereunder are subject to (whether these affect SUPPLIER, its suppliers,
any forwarding or other agent of SUPPLIER) strikes, labor disputes, lockouts,
accidents, fires, delays in manufacture, transportation, or carriage or delivery
of materials, floods, severe weather or other acts of God, embargoes,
governmental actions, or the other circumstances beyond the reasonable control
of SUPPLIER whether or not similar to the circumstances above mentioned,
SUPPLIER shall not be liable for any loss or damage or any delay or failure to
perform any of its obligations hereunder including, without limitation, the
manufacture and / or delivery of the Products, under this Agreement or under any
binding contract of the supply thereof wherever such loss, damage,

 

8



--------------------------------------------------------------------------------

delay or failure to perform is the result of such circumstances. SUPPLIER must
promptly notify BUYER of a Force Majeure event in writing.

ARTICLE 15

NOTICE

Any notice, request, consent, offer or demand or required or permitted under
this Agreement must be in writing and sent by a registered airmail, facsimile or
e-mail to the address in the Exhibit A.3. Notices sent by letter shall be
effective fifteen business days after sending, and notices sent by facsimile or
e-mail shall be effective one business day after sending, unless otherwise
agreed by the parties.

ARTICLE 16

WAIVER

The failure by either party to enforce any of the terms of this Agreement shall
not constitute a waiver of that party’s right hereafter to enforce that or any
other term of this Agreement.

ARTICLE 17

RIGHT OF THE PARTIES TO THIS AGREEMENT

This Agreement and all terms and conditions hereof shall be personal to the
parties and shall be binding upon any successor in title to the parties and
neither party may assign, charge, sub-contract or otherwise deal with any right
or obligation under this Agreement without the prior written consent of the
other party.

ARTICLE 18

GOVERNING LAW

18.1 This Agreement shall be governed by and construed in all respects in
accordance with the law of the United Kingdom.

18.2 The parties will attempt to resolve all disputes relating to this Agreement
by negotiating in good faith. All disputes, controversies, or differences which
may arise between the parties, out of or in relation to or in connection with
this Agreement, or for the breach thereof, shall be finally settled by
arbitration before a single arbitrator in London, United Kingdom in accordance
with the Commercial Arbitration Rules of the International Chamber of Commerce,
except as modified by this Agreement. The award rendered by the arbitrator(s)
shall be final and binding upon both parties concerned and the parties consent
to entry of a judgment upon such award in any court having jurisdiction thereof.
The language of arbitration will be English. Notwithstanding the foregoing, each
party acknowledges that the breach of any nondisclosure, confidentiality or
similar obligation to the other party will result in irreparable injury to the
nonbreaching party and agrees that the nonbreaching party will be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages, which rights will be cumulative and in addition to any other
rights or remedies to which the parties may be entitled.

 

9



--------------------------------------------------------------------------------

ARTICLE 19

LIMITATION OF REMEDIES

Neither party shall be responsible for incidental, consequential or punitive
damages except as expressly provided for in this Agreement. The remedies set
forth in this Agreement are the sole and exclusive remedies for the other
party’s breach of this Agreement.

ARTICLE 20

CONFIDENTIALITY

20.1 Each party acknowledges that all Confidential Information disclosed to it
(the “Receiving Party”) by the other party (the “Disclosing Party”) pursuant to
this Agreement shall at all times, both during and after any expiration or
termination of this Agreement, remain the sole and exclusive property of the
Disclosing Party, and the Receiving Party shall not acquire any proprietary or
other interest therein. “Confidential Information” means knowledge and
information, not generally known in the industry, which provides the Disclosing
Party with a competitive advantage relating to its products, methods, processes,
formulations, technology, sales methods, customer lists, customer usage and
requirements and other confidential business information and trade secrets.
Confidential Information includes, but is not limited to, the nature of the
parties’ relationship and the terms of this Agreement, mailing lists, sales
results, photographic images, drawings, specifications, proposals, marketing and
sales plans, financial and cost information, pricing information and policies,
computer programs, customer information and lists, strategic plans, methods,
processes and techniques, personnel information and other similar confidential
and proprietary information.

20.2 Except as necessary to its performance under this Agreement, the Receiving
Party shall not, directly or indirectly, disclose or permit anyone to disclose
any Confidential Information disclosed by the Disclosing Party, and shall
carefully guard and keep secret all such Confidential Information. The Receiving
Party shall make use of such Confidential Information only during the term of
this Agreement and solely for the purpose of carrying out the intent of this
Agreement. Upon any expiration or termination of this Agreement for any reason,
the Receiving Party shall surrender to the Disclosing Party all documents
embodying the Disclosing Party’s Confidential Information, including, but not
limited to, plans, specifications, literature, samples. documents and all copies
thereof.

20.3 The Receiving Party shall not be liable for disclosure to others of
information disclosed to the Receiving Party by the Disclosing Party if the
information: [a] can be demonstrated by documentary evidence to have been in the
Receiving Party’s possession or available to the Receiving Party prior to the
receipt of same from the Disclosing Party; [b] was received from a third party
having no obligation to the Disclosing Party to hold the same in confidence; [c]
can be demonstrated to have been generally known or generally available to the
public prior to the date of the disclosure; [d] becomes generally known or
generally available to the public through no act or failure to act on the part
of the Receiving Party; or [e] is required to be disclosed under compulsion of
any applicable law.

 

10



--------------------------------------------------------------------------------

ARTICLE 21

ENTIRE AGREEMENT AND MODIFICATION

21.1 This Agreement constitutes the entire agreement between the parties hereto
in relation to the subject matter hereof and shall be in substitution for all
prior understanding agreements or arrangements (if any) between the parties in
relation to such subject matter and each of the parties hereby acknowledges and
agrees that save for any term expressly stated herein no reliance has been
placed upon any other warranty or representation or any description given or
made by either of the parties prior to the entry into this Agreement.

21.2 No modification, variation or amendment of any term of this Agreement or
any document shall be effective unless it is in writing and has been signed by
or behalf of both SUPPLIER and BUYER.

21.3 The various provisions of this Agreement are severable and if any provision
is held to be invalid or unenforceable by any court of competent jurisdiction
then such invalidity or unenforceability shall not affect the remaining
provisions of this Agreement.

ARTICLE 22

HEADING

This headings of the clauses contained in this Agreement are included for
convenience and shall not be used in construing this Agreement.

ARTICLE 23

COUNTERPARTS AND CONTROLLING LANGUAGE

This Agreement may be executed in separate counterparts each of which, when
signed, shall be assumed to be an original and each of such counterparts shall
constitute the same agreement. This Agreement may be translated into other
languages and in the event of conflict between this document in the English
language and any version thereof in a different language, the English language
version of this Agreement shall prevail.

IN WITNESS WHEREOF the undersigned parties have executed this Agreement as of
the Effective Date.

 

DOOSAN INFRACORE CO., LTD.     PSI INTERNATIONAL LLC

/s/ Choi Won-Joon

   

/s/ Gary Winemaster

TITLE: Managing Partner     TITLE: President NAME: Won-Joon, Choi     NAME: Gary
Winemaster

 

11



--------------------------------------------------------------------------------

EXHIBIT A

 

  A.1 PRODUCTS

LONG BLOCK only for Stationary Natural Gas Application from 8.1L to 21.9L
Displacement

 

Model

   No. of Cyl    Disp (l)      BorexStroke (mm)

GE08TI Long block

   L 6      8.1       111 x 139

GE12TI Long Block

   L 6      11.1       123 x 155

GV158TI Long Block

   V8      14.6       128 x 142

GV180TI Long Block

   V10      18.3       128 x 142

GV222TI Long Block

   V12      21.9       128 x 142

Long Block is not the complete engine. Performance and emissions level are not
guaranteed by SUPPLIER.

 

  A.2

BUYER’S SALES AND SERVICE TERRITORY

The United States of America, Canada and Mexico

 

  A.3

NOTICE

 

To:

SUPPLIER, DOOSAN INFRACORE Co., Ltd. (Attn : W.T. Kim)

DOOSAN TOWER 23TH FL. 18-12, Euljiro-6Ga, Jung-Gu, Seoul, Korea 100-730

Tel) +82-2-3398-8524 Fax ) +82-2-3398-8509 email ) woongtae.kim@doosan.com

 

To:

BUYER, PSI INTERNATIONAL, LLC, (Attn : Gary Winemaster)

655 Wheat Lane, Wood Dale, Illinois 60191, United States

Tel) 630-350-9400 Fax ) 630-350-9900 email) gwinemaster@powergreatlakes.com

 

  A.4

PERFORMANCE OBJECTIVES

 

YEAR

   2007   2008   2009   2010

Quantity (Units)

   **   **   **   **

If, at the end of each year during the Initial Term of this Agreement, SUPPLIER
reasonably determines that BUYER has failed to meet the Performance Objectives
for the previous year period, SUPPLIER may provide BUYER with a written notice
of such fact, and a reasonable opportunity of not less than ninety (90) days to
meet such Performance Objectives. BUYER may contest the notice or SUPPLIER’s
conclusions, by written response within thirty (30) days.

 

12



--------------------------------------------------------------------------------

If BUYER does not reasonably cure a failure to meet Performance Objectives after
the cure period set forth above, then SUPPLIER may terminate exclusivity under
this Agreement but will continue to sell Products to BUYER in accordance with
Article 13.3.

 

  A.5 PRICE

(USD, FOB KOREAN PORT)

 

Model

   PRICE
IN 2007   PRICE
IN 2008   PRICE
IN 2009   PRICE
IN 2010

GE08TI Long block

   **   **   **   **

GE12TI Long Block

   **   **   **   **

GV158TI Long Block

   **   **   **   **

GV180TI Long Block

   **   **   **   **

GV222TI Long Block

   **   **   **   **

This pricing must be adjusted for the revised scope of supply before it can be
approved.

SUPPLIER accept special deduction of USD **/unit for promotion and US08
developing cost up to ** units and/or 2008 whichever comes first.

In case the exchange rate between US dollar and Korean Won changes more than by
3% from the date hereof, the price above shall be adjusted in consideration of
such changes through the agreements between both parties.

In case the payment term changed in accordance with Article 5.2, SUPPLIER shall
have the right to adjust the price based on the expenses and risk.

 

13



--------------------------------------------------------------------------------

EXHIBIT B

Warranty Policy

SUPPLIER’s liability under this warranty shall be IN LIEU OF ALL OTHER
LIABILITIES OF SUPPLIER for defect in material or workmanship of Products or ANY
OTHER WARRANTIES, EXPRESS OR IMPLIED, statutory or at common law WHICH
DISTRIBUTOR HEREBY WAIVES. In no event shall SUPPLIER be liable for
consequential or indirect damages regarding Products or End-Products.

Indemnification

Notwithstanding any other provisions in this Agreement, BUYER shall indemnify
SUPPLIER and its subsidiaries and hold them harmless against and from any and
all claims, damages, costs and expenses with respect to any loss of or damage to
property, and any injury to or death of any person, arising out of or
attributable to any use, application into other machines/systems or sale of the
Products.

3rd Party’s Right

SUPPLIER shall in no event warrant the any use, application into other machines/
systems or sale of Products is free from infringement of any 3rd party’s right.
BUYER shall indemnify SUPPLIER and its subsidiaries and hold them harmless
against from any and all claims or actions against SUPPLIER or BUYER for
infringement of any 3rd party’s right in connection with BUYER’s use,
application into other machines/ systems of the Products.

 

1.

Special warranty for Long Blocks

 

  A.

Definition of applications

i. Standby Power: Operation Hours: 500Hrs/Year maximum, No Overload is
permitted, Maximum power is permitted for a maximum of 1 hour in a 12 hours and
totally 25 hours in a year. Average Load will be a maximum of 70% of Standby
power rating.

ii. Prime Power: Unlimited Hours, 10% Overload is permitted for a maximum of 1
hour in a 12 hour period, not to exceed 12 hours in a year. Average load will be
a maximum of 70% of Prime power rating.

iii. Continuous Power: Unlimited hours, 100% Load.

 

  B.

Warranty period for applications

i. Coverage is for the lesser of 1 year or 500 operating hours for standby power
and or 2,000 operating hours for prime and continuous power from the date

 

14



--------------------------------------------------------------------------------

of delivery of the product to the fist end user of the Long Block whichever
comes first.

 

  C.

What is covered

i. SUPPLIER warrants durability defects only for Cylinder heads assembly.

ii. SUPPLIER warrants Products to be free from defects in material and
workmanship.

iii. SUPPLIER warrants that Products are correctly machined and assembled.

 

  D.

What is not covered

i. Any defect on other parts not supplied by SUPPLIER.

ii. Any consequential and/or indirect damage.

iii. Any defect and/or functional difficulty due to improper application as
described in Section 1. A in this Exhibit B.

iv. Any defect and / or functional difficulty due to improper handling or
unsatisfactory repair and maintenance.

v. Any defect and / or functional difficulty due to the parts replacement with
non-genuine SUPPLIER’s service parts or non-equivalent in quality and design to
genuine SUPPLIER’s service parts.

vi. Any defect and / or functional difficulty due to repair adjustment, service,
or parts replacement by any personnel who are not authorized by SUPPLIER’s or
BUYER’s trained employees.

vii. Any durability defects except cylinder head assembly.

viii. SUPPLIER will not pay for labor, transportation, accommodation and/or any
consequential cost.

ix. Any defect and / or functional difficulty due to parts which SUPPLIER does
not supply.

 

  E.

Scope of Warranty

i. SUPPLIER provide new parts or pay the BUYER 120% of the part’s price.

 

  F.

Others

i. SUPPLIER reserves the right to access Mastertrak and/or ECU data installed on
End Product. BUYER should provide them as SUPPLIER’s request.

 

15



--------------------------------------------------------------------------------

ii. Standby and/or Prime Power rating and any other conditions effect on the
durability of Cylinder Head should be maintained within the limit set by
SUPPLIER.

 

16



--------------------------------------------------------------------------------

ADDENDUM TO THE SUPPLY AGREEMENT BETWEEN DOOSAN INFRACORE CO., LTD AND PSI
INTERNATIONAL, LLC DATED DECEMBER 11, 2007

Effective December 27th, 2007, the parties to the agreement agree to replace
paragraph 2.1 in the original agreement in its entirety with the following:

“Other than products of General Motors, during the term of this agreement, BUYER
shall not, without prior written consent of SUPPLIER, be concerned or
interested, in the manufacture, production, importation, sale or advertisement
of any goods in Territory which, have the same displacement and are designed to
perform same function as Products unless SUPPLIER is in breach of any term of
this Agreement and/or fails to timely supply to BUYER with Products ordered
hereunder in accordance with the terms hereof. If this provision or this
Agreement is in or becomes into conflict with any other preexisting agreement to
which BUYER and/or SUPPLIER or any of its affiliates is a party, the parties
agree to negotiate in good faith modifications to this provision and this
Agreement so as to eliminate such conflict.”

 

By:  

/s/ Gary Winemaster

    By:  

/s/ Woong Tae Kim

Gary Winemaster     Woong Tae Kim President     General Manager Power Solutions
International, LLC     Engine & Material BG.       Doosan Infracore Co., Ltd.



--------------------------------------------------------------------------------

ADDENDUM

This Addendum (“Addendum”) is made and entered into this 30th day of September,
2008 by and between DOOSAN Infracore Co., Ltd. having its principal place of
business at 7-11, Hwasu-dong, Dong-gu, Incheon, Korea (“SUPPLIER”) and PSI
INTERNATIONAL, LLC, an Illinois limited liability company (“PSI”), having its
principal place of business at 656 Wheat Lane, Wood Dale, Illinois 60191, United
States (PSI and its affiliates shall collectively be referred to herein as
“BUYER”).

WITNESSETH:

WHEREAS, the parties entered into a certain Agreement dated December 11, 2007
(the Agreement);

WHEREAS, Section A(4) Performance Objectives in Exhibit A in the Agreement,
BUYER agreed to fulfill the Performance Objectives as listed below.

 

YEAR

   2007   2008   2009   2010

Quantity (Units)

   **   **   **   **

However BUYER could not fulfill the Performance Objectives in 2008 due to delay
of projects related to SUPPLIER’s engine which caused by the delay of
development of the emissions certified engines.

WHEREAS, BUYER and SUPPLIER have agreed to resolve the matter, without admission
of liability by either party.

NOW, THEREFORE, BUYER and SUPPLIER agree to modify the provision in the
Agreement as follows:

 

1.

Performance Objectives:

Both parties agreed to modify the Performance Objectives as below.

 

YEAR

   2008   2009   2010   2011

Quantity (Units)

   ** *   **   **   **

 

*

2008 quantity is contingent upon the result of the order for GE08 x ** units.
Otherwise, 2008 will only be ** units.

If, at the end of each year during the Initial Term of this Agreement, SUPPLIER
reasonably determines that BUYER has failed to meet the Performance Objectives
for the previous year period, SUPPLIER may provide BUYER with a written notice
of such fact, and a reasonable opportunity of not less than ninety (90) days to
meet such Performance Objectives. BUYER may contest the notice or SUPPLIER’s
conclusions, by written response within thirty (30) days. If BUYER does not
reasonably cure a failure to meet Performance Objectives after the cure period



--------------------------------------------------------------------------------

set forth above, then SUPPLIER may terminate exclusivity under this Agreement
but will continue to sell Products to BUYER in accordance with Article 13.3.

 

2.

Price:

BUYER could not receive the special deduction due to low sales performance.
SUPPLIER agrees to provide the special deduction of USD **/unit for promotion
and US08 developing cost under the condition below.

(1) SUPPLIER agrees to provide the special deduction of USD **/unit up to 1st
half of 2009.

(2) IF BUYER’s engine order exceeds ** units in the 1st half of 2009, SUPPLIER
will continue to provide the special deduction of USD **/unit up to remaining **
units and/or 2009 whichever comes first.

 

3.

Payment Term

All payments for Products by BUYER to SUPPLIER shall be made by Telegraphic
Transfer 60 days after B/L Date. However if BUYER’s order amount and/or unpaid
amount exceeds USD 400,000, EX/IM insurance limitation of SUPPLIER side, then
the Payment Term will be immediately changed to Telegraphic Transfer in Advance.

 

/s/ Gary Winemaster

   

/s/ Kilsoo Kim

By:     By: Kilsoo Kim Title:     Title: General Manager Power Solutions
International, LLC     Engine & Material BG.     Doosan Infracore Co., Ltd.

 

2



--------------------------------------------------------------------------------

ADDENDUM B

This Addendum (“Addendum”) is made and entered into this 18th day of November,
2009 by and between DOOSAN Infracore Co., Ltd. Having its principal place of
business at 7-11 Hwasu-dong, Dong-gu, Incheon, Korea (“SUPPLIER”) and PSI
International, LLC, an Illinois limited liability company (“PSI”) having its
principal place of business at 655 Wheat Lane, Wood Dale, IL 60191, United
States (PSI and its affiliates shall collectively be referred to herein as
“BUYER”).

WITNESSETH:

WHEREAS, the parties entered into a certain Agreement dated December 11, 2007
(the Agreement) and agreed Addendum dated September 30, 2008 (the Addendum).

WHEREAS, Article 2. GRANT OF BUYER in the Agreement, both parties agreed that
the SUPPLIER appoints BUYER as an exclusive buyer and distributor of Products
within Territory under the conditions that they fulfill the target volumes,

WHEREAS, Provision 1. Performance Objective in the Addendum, BUYER agreed to
fulfill the Performance Objectives as listed below:

 

YEAR

   2008   2009   2010   2011

Quantity (units)

   **   **   **   **

WHEREAS, the BUYER has purchased ** engines from January to October, of 2009 and
there is a possibility that BUYER may not fulfill the performance objective in
2009.

However, SUPPLIER acknowledges and agrees the situation that BUYER’s target
volume may not be fulfilled due to the global economic crisis which has gravely
affected the manufacturing and industrial economy in the US.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, despite the BUYER’s performance in 2009, the SUPPLIER agrees and
confirms that BUYER’s exclusivity rights shall remain valid and enforceable
through ** even though the Performance Objectives in Provision 1 of the Addendum
may not be met from 2009 - **.

 

By: /s/ Ken Winemaster

    

By: /s/ Kilsoo Kim

Ken Winemaster      Kilsoo Kim Senior Vice President      General Manager Power
Solutions International, LLC      Engine & Material BG      Doosan Infracore
Co., Ltd.



--------------------------------------------------------------------------------

ADDENDUM

This Addendum (“Addendum”) Is made and entered into this 31 day of December,
2009 by and between DOOSAN Infracore Co., Ltd. having its principal place of
business at 7-11, Hwasu-dong, Dong-gu, Incheon, Korea (“SUPPLIER”) and PSI
INTERNATIONAL, LLC, an Illinois limited liability company (“PSI”), having its
principal place of business at 665 Wheat Lane, Wood Dale, Illinois 60191, United
States (PSI and its affiliates shall collectively be referred to herein as
“BUYER”).

WITNESSETH:

WHEREAS, the parties entered into a certain Agreement dated December 11, 2007
(the Agreement) and agreed Addendum dated September 30, 2008 (the Addendum).

WHEREAS, Article 2. GRANT OF BUYER in the Agreement, both parties agreed that
the SUPPLIER appoints BUYER as an exclusive buyer and distributor of Products
within Territory under the condition to fulfill the target volume.

WHEREAS, Provision 1. Performance Objective in the Addendum, BUYER agreed to
fulfill the Performance Objective as listed below.

 

YEAR

   2008   2009   2010   2011

Quantity (Units)

   **   **   **   **

WHEREAS, the BUYER has purchased ** engines from January to October of 2009 and
there is a possibility that BUYER could not fulfill the performance object in
2009.

However, SUPPLIER acknowledges and agrees the situation that BUYER’s target
volume may not be fulfilled due to the global economic crisis which has gravely
affected the manufacturing and industrial economy in US.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, despite the BUYER’s performance in 2009, the SUPPLIER agrees and
confirms that BUYER’s exclusivity rights shall remain valid and enforceable
through ** without volume commitment. The Supplier also agree to extend the
development discount for the next ** units purchased in 2010.

 

By: /s/ Ken Winemaster

   

By: /s/ Kilsoo Kim

Ken Winemaster     Kilsoo Kim Senior Vice President     General Manager Power
Solutions International, LLC     Engine & Material BG.     Doosan Infracore Co.,
Ltd.

 

2